           Case 5:17-cv-00807-SLP Document 43 Filed 10/29/18 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) ESTATE OF ANTHONY KADE DAVIS,            )
    on behalf of the deceased, Anthony Kade  )
    Davis,                                   )
                                             )
                                 Plaintiff,  )
                                             )
v.                                           )         Case No. CIV-17-807-SLP
                                             )
(1) THE SHERIFF OF CANADIAN COUNTY, )
    a political subdivision, and             )
(2) THE BOARD OF COUNTY                      )
    COMMISSIONERS OF CANADIAN                )
    COUNTY, a political subdivision,         )
                                             )
                                 Defendants. )

  DEFENDANTS’ UNOPPOSED MOTION TO FILE EXHIBITS UNDER SEAL

      Defendants Sheriff of Canadian County and the Board of County Commissioners

of Canadian County respectfully request this Court issue an Order permitting Defendants

to file certain exhibits to their Motion for Summary Judgment under seal. In support,

Defendants submit the following:

      1.       On March 17, 2018, the Plaintiff filed its Amended Complaint [Dkt. 17]

alleging Defendants violated Decedent’s constitutional right to medical care pursuant to

42 U.S.C. § 1983 and were negligent in not providing medical care to Plaintiff pursuant

to the Oklahoma Governmental Tort Claims Act.

      2.       On November 30, 2017, the Court entered the Scheduling Order setting

forth certain deadlines, including November 1, 2018 as the deadline for all dispositive

and Daubert motions to be filed by the parties [Dkt. 14].
           Case 5:17-cv-00807-SLP Document 43 Filed 10/29/18 Page 2 of 3




      3.       Defendants are preparing to file their dispositive motion and anticipate

including exhibits which make reference to confidential documents. The anticipated

Motion for Summary Judgment of the Defendants is due on November 1, 2018.

      4.       These exhibits are necessary and will assist the Court in determining the

merits of Defendants’ Motion, but in order to protect the confidential material in the

exhibits, they need to be filed under seal. These exhibits include the medical records and

bills of the Decedent and the Policies and Procedures of the Canadian County Sheriff’s

Office for the Detention Center.

      5.       Counsel for the Defendants has conferred with counsel for the Plaintiff,

who stated he has no objection to this Motion.

      WHEREFORE, Defendants Sheriff of Canadian County and the Board of County

Commissioners of Canadian County respectfully request that this Court issue an Order

granting this Motion to File Exhibits Under Seal. A proposed Order is being submitted

with this Motion.

                                                 Respectfully submitted,


                                                 s/ Stephen L. Geries
                                                 Stephen L. Geries, OBA # 19101
                                                 COLLINS ZORN & WAGNER, P.C.
                                                 429 N.E. 50th Street, Second Floor
                                                 Oklahoma City, OK 73105-1813
                                                 (405) 524-2070/Fax: (405) 524-2078
                                                 Email: slg@czwlaw.com




                                            2
         Case 5:17-cv-00807-SLP Document 43 Filed 10/29/18 Page 3 of 3




                                                ATTORNEY FOR DEFENDANTS
                                                BOARD OF COUNTY
                                                COMMISSIONERS OF CANADIAN
                                                COUNTY AND SHERIFF OF
                                                CANADIAN COUNTY

                            CERTIFICATE OF SERVICE

       I hereby certify that on October 29, 2018, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrant:

             J. David Ogle
             Babbit, Mitchell & Ogle
             9905 S. Pennsylvania Avenue
             Oklahoma City, OK 73159

             Attorney for Plaintiff


                                                s/ Stephen L. Geries
                                                Stephen L. Geries




                                            3
